United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
(DISPATCH SECTION), Albuquerque, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1166
Issued: October 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated March 6, 2007 which denied his hearing
request. Because more than one year has elapsed from the last merit decision dated June 8, 2004
to the filing of this appeal on March 26, 2007, the Board lacks jurisdiction to review the merits of
his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s hearing request.
FACTUAL HISTORY
On April 8, 1994 appellant, then a 29-year-old distribution clerk, filed an occupational
disease claim alleging that he developed calcaneal spur plantar fasciitis in the performance of
duty. In a September 9, 1993 report, Dr. Mark Haas, a podiatrist, diagnosed classic plantar
fasciitis with heel spur formation. He prescribed work boots with corrective orthotics. The

Office accepted appellant’s claim for bilateral aggravation of preexisting calcaneal spur plantar
fasciitis and paid appropriate compensation.
On June 19, 2003 appellant filed a claim for a recurrence of disability. The Office
requested additional information concerning his claim on August 22, 2003. In an August 27,
2003 response, appellant explained that he was still experiencing discomfort in his left foot and
that he had not been reimbursed for his most recently prescribed work boots.
By decision dated September 19, 2003, the Office denied appellant’s recurrence of
disability claim on the grounds that the evidence was insufficient to establish that his current
medical condition was due to the accepted work injury. The Office did not specifically address
his outstanding reimbursement request for his most recently prescribed work boots. On
September 30, 2003 appellant requested an oral hearing.
Appellant continued his treatment with Dr. Haas and received a new prescription for
working boots with orthotics each year. In a November 4, 2003 report, Dr. Haas diagnosed
tenosynovitis of the ankle. He stated that appellant needed new work boots and was in the
process of requesting authorization or reimbursement from the Office. On February 9, 2004
Dr. Haas reported that appellant had “ongoing plantar fasciitis, mid arch tenosynovitis due to his
pes planovalgus foot type exacerbated by his activity level as work requirements.” He noted:
“[appellant] continues to be confined to shoe gear that can accommodate the orthotics, confined
to the orthotics themselves. This has been an ongoing problem with him due to his congenital
pes planovalgus foot type exacerbated by his work requirements.” In an August 30, 2004 note,
Dr. Haas reported that appellant’s condition was improving and that he simply needed to
continue wearing his orthotic work boots.
An oral hearing was held on February 26, 2004. Appellant stated that after his claim was
accepted he continued treatment with Dr. Haas and received a yearly prescription for orthotic
work boots. He explained that the Office reimbursed him for the prescribed boots until 2002,
when it denied his reimbursement request because his claim had, for some reason, been closed.
By decision dated June 8, 2004, the hearing representative affirmed the denial of
appellant’s recurrence of disability claim. However, she added: “While I do not find that the
claimant has submitted sufficient medical evidence to necessarily establish a worsening of the
accepted condition, I do find that the medical evidence establishes that the claimant’s current
residual condition continues to be related to the accepted work injury and the case should be
reopened for payment of appropriate medical benefits.” The hearing representative noted that
appellant’s need for orthotic work boots but did not specifically address whether he should be
reimbursed for the prescribed boots.
Appellant provided a November 17, 2005 prescription for corrective work boots from
Dr. Haas. He purchased the prescribed work boots on the same day. Appellant also submitted a
February 23, 2006 reimbursement request in the purchase amount of $208.67, for the prescribed
boots.
In an October 31, 2006 report, Dr. Haas noted that appellant had reported to his office
with “an entirely new presenting complaint. Over the past four to five days without provocation,

2

appellant developed right heel pain consistent with plantar fasciitis, consistent with what he went
through in the past with his left foot.” Dr. Haas also noted that diagnostic testing revealed a
“large spur flatfoot.”
On October 31, 2006 appellant filed an occupational disease claim, alleging that he
developed plantar fasciitis (heel spurs) in the performance of duty and characterizing his
symptoms as similar to those in his 1994 claim. He explained that he reinjured his foot on
October 29, 2006 after jumping off of a flat sorter machine. Appellant stated that his doctor had
previously treated his condition with custom orthoses and fitted work boots which “seemed to
control the problem” until the above incident. On January 3, 2007 the Office accepted his claim
for plantar fibromatosis.1
On January 22, 2007 appellant requested an oral hearing “on the denied reimbursement
for prescribed work boots (as prescribed by my attending physician) submitted on November 17,
2005 and monthly thereafter for the amount of $208.67. These requests have been mailed, faxed
with the proper OWCP-1500 and OWCP-915 forms but to no avail.” Appellant provided an
additional copy of his February 23, 2006 request for reimbursement of $208.67 for the custom
work boots prescribed on November 11, 2005. The record reflects that the request for
reimbursement was faxed to the Office on multiple occasions.
By decision dated March 6, 2007, the Office denied appellant’s hearing request on the
grounds that he had already received a hearing on the same issue for which a decision was issued
on June 8, 2004.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that, before
review under section 8128(a), a claimant for compensation not satisfied with a decision of the
Secretary is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.2 The Office’s
regulations provide that the request must be sent within 30 days of the date of the decision for
which a hearing is sought and also that the claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.3
Additionally, the Board has held that the Office, in its broad discretionary authority in the
administration of the Act,4 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary

1

By correspondence dated January 11, 2007, the Office informed appellant that it was combining his 2006 claim,
file number 162118400, with his 1994 claim, file number 160240520, and that that the two files would hence be
identified as file number 160240520.
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.616(a).

4

5 U.S.C. §§ 811-8193.

3

authority in deciding whether to grant a hearing.5 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.6
ANALYSIS
The Board finds that appellant was not entitled to an oral hearing as the Office had not
issued a final decision on his request for reimbursement. As noted, section 8124 of the Act
provides that a claimant who is not satisfied with an Office decision is entitled to a hearing as a
matter of right where there has been no prior reconsideration and where the request is made
within 30 days after the issuance of a decision.7 A final decision of the Office is thereby made a
condition precedent for the right to a hearing to arise. The Board has held that the Office, in its
broad discretionary authority to administer the Act, has the power to hold hearings in certain
circumstances where no legal provision was made for such hearings, and has held that the Office
must exercise its discretion in such cases.8 However, without a final decision from which
appellant may seek a hearing, the Office has no discretion to exercise.9
Appellant requested a hearing on the issue of the “denied reimbursement” of his claim for
work boots. He stated that he had repeatedly requested reimbursement for his prescribed work
boots since November 17, 2005. However, the Board notes that the record does not establish
that the Office ever issued a final decision on the requested reimbursement. As the Office has
not issued a final decision on appellant’s reimbursement request for his prescribed work boots,
his request was premature.
CONCLUSION
The Board finds that appellant was not entitled to a hearing because no final decision had
been issued on his claim for reimbursement for his prescribed custom work boots.

5

Marilyn F. Wilson, 52 ECAB 347 (2001).

6

Teresa M. Valle, 57 ECAB __ (Docket No. 06-438, issued April 19, 2006). See Federal (FECA) Procedure
Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).
7

5 U.S.C. § 8124(b).

8

See supra note 6.

9

See Eileen A. Nelson, 46 ECAB 377 (December 27, 1994) (holding that the Branch of Hearings and Review
may not assume jurisdiction in the claims process absent a final decision).

4

ORDER
IT IS HEREBY ORDERED THAT the March 6, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 4, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

